Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 15 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Philadelphia 15 Sept 1822
				
				I have been so unwell it has not been in my power to answer your last Letter—Poor John—Has the belle passion again seized his imagination it is not yet time for it to occupy his heart—Is this the cause of his poetic ardour and his fits of absence—Tell him I shall be much hurt if he does not write me soon for though I will make all possible allowance for love I must not be forgotten—Your Whale makes a noise in the papers—Surely he did not come to seek some Jonas? If he did it seems he had the ill luck to meet with a Spear—This was a piece of good fortune the tenant could not calculate on an if the Farm does not produce Wine it has at least supplied Oil—Its appearance at this time is quite critical as it affords a supply to heal the bruises which your father must probably receive in the course of the next two years and which already were a threatening aspect—I am very anxious about you as I fear that your habits are not suited to your constitution—Smoking will to you be very pernicious as you have a tendency to fever and the too great indulgence of your appetite will subject you to billious attacks to which the Climate itself more or less exposes you—Be cautious my boy I entreat you for much depends upon care at your age to prevent disease from sapping the Constitution and destroying the greatest blessing man can enjoy which is health—Tell Louisa that the Prints she has found belong to me that there should be a great number of them as I left a large Book full of a Tin case full and a roll of them at Quincy in care of Mrs. Adams when I went to Russia—I will thank her to put them away for me and I will likewise thank you to tell Mrs. Adams that I wish to have my looking Glass which Mr A– purchased at the old Quincy House sent to me It hung in the parlour in a Mahogany frame—Mr. Cruft will send it round by Water—The Prints and Glass can be sent togetherGod Bless you both my boys write to me again soon as in the next year you will I fear find but little time and must work very hard to do me and yourself credit—Mrs. Fisher goes on with her Son this day and I beg you will both pay him every attention for the sake of your affectionate Mother
				
					L. C. Adams—
				
				
					Your Uncle wishes you to ask Mr C Harrod when he expects to go on to New Orleans and let me know
				
			